Case 9:19-cv-81160-RS Document 75-1 Entered on FLSD Docket 01/21/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 9:19-cv-81160-RS


  APPLE INC.,
         Plaintiff,
  v.
  CORELLIUM, LLC,

         Defendant.
  ____________________________________/


   PROPOSED ORDER GRANTING CORELLIUM’S MOTION TO FILE UNDER SEAL

         THIS CAUSE came before the Court upon the Defendant’s, CORELLIUM, LLC

  (“Corellium” or “Defendant”), Motion to File Under Seal Exhibit 1 to Corellium’s Response to

  Plaintiff’s Motion to Compel Defendant to Provide Complete Responses to Interrogatories and

  Incorporated Memorandum of Law (the “Motion”). The Court, having considered the Motion, the

  circumstances, and the conferral between the Parties, hereby:

  ORDERED AND ADJUDGED as follows:

         1. The Motion is GRANTED.

         2. This Court finds good cause to authorize the filing under seal of Exhibit 1 to

             Corellium’s Response to Plaintiff’s Motion to Compel Defendant to Provide Complete

             Responses to Interrogatories and Incorporated Memorandum of Law.

  DONE AND ORDERED this __ of January, 2020, at West Palm Beach, Palm Beach County in

  the Southern District of Florida.



                                                WILLIAM MATTHEWMAN
                                                UNITED STATES MAGISTRATE JUDGE
